



Exhibit 10.8
FORM OF PERFORMANCE SHARE UNIT AWARD AGREEMENT FOR THE MARRIOTT INTERNATIONAL,
INC. STOCK AND CASH INCENTIVE PLAN

--------------------------------------------------------------------------------

THIS AGREEMENT (the “Agreement”) is entered into on <<GRANT DATE>> (the “Grant
Date”) by MARRIOTT INTERNATIONAL, INC. (the “Company”) and <<PARTICIPANT NAME>>
(“Employee”).
WITNESSETH:
WHEREAS, the Company maintains the Marriott International, Inc. Stock and Cash
Incentive Plan, as amended (the “Plan”); and
WHEREAS, the Company wishes to award to designated employees certain Other
Share-Based Awards as provided in Article 10 of the Plan to be known as
“Performance Share Unit” awards; and
WHEREAS, Employee has been approved by the Compensation Policy Committee (the
“Committee”) of the Company’s Board of Directors (the “Board”) to receive an
award of Performance Share Units under the Plan;
NOW, THEREFORE, it is agreed as follows:
1.Employee Acknowledgment. Employee has been provided with, and hereby
acknowledges receipt of, a Prospectus for the Plan, which contains, among other
things, a detailed description of the Other Share-Based Awards provisions of the
Plan. Employee further acknowledges that he has read the Prospectus, the Plan
and this Agreement, and that Employee understands the provisions thereof.
2.Incorporation of the Plan and Interpretation. The provisions of the Plan are
incorporated herein by reference and form an integral part of this Agreement.
Except as otherwise set forth herein, capitalized terms used herein shall have
the meanings given to them in the Plan. In the event of any inconsistency
between this Agreement and the Plan, the terms of the Plan shall govern. A copy
of the Plan is available from the Compensation Department of the Company upon
request. All decisions and interpretations made by the Committee or its delegate
with regard to any question arising hereunder or under the Plan shall be binding
and conclusive.
3.Grant of Performance Share Units. Subject to the terms of the Plan and
Employee’s acceptance of this Agreement, the Company hereby grants this target
award (the “Award”) of <<QTY GRANTED>> Performance Share Units as of the Grant
Date. The Performance Share Units are contingently awarded and will be earned
and payable if and to the extent that (i) the performance goals set forth in
Appendix A are achieved for the <<#>>-year performance period beginning January
1, <<YEAR>> and ending December 31, <<YEAR>> (the “Performance Period”), and
(ii) the Conditions of Transfer set forth in paragraph 5 are satisfied.
The number of Performance Share Units that Employee will earn (if any) may be
greater, equal to or less than the Award, and will be based on the performance
level achieved. Performance level is measured against the threshold, target and
maximum performance levels set forth in Appendix A. The number of Performance
Share Units earned is calculated as a percentage of the Award: if the threshold
performance level is achieved, <<X>>% of the number of Performance Share Units
subject to the Award will be earned; if the target performance level is
achieved, 100% of the Performance Share Units subject to the Award will be
earned; if the maximum performance level is achieved, <<X>>% of the Performance
Share Units subject to the Award will be earned. If actual performance is
between levels, the number of Performance Share Units earned will be
interpolated on a straight line basis for pro-rata achievement of the
performance goals. Failure to achieve threshold performance will result in no
Performance Share Units being earned. The Award shall remain forfeitable except
to the extent the Committee certifies the performance at the end of the
Performance Period and the Conditions of Transfer set forth in paragraph 5 are
satisfied.
4.Distribution of Performance Share Units. Subject to satisfaction of the
performance goal set forth in Appendix A and the Conditions of Transfer in
paragraph 5, the Performance Share Units shall be distributed on February 15,
<<YEAR>>, or if later, the day after the Committee certifies that the
performance goal set forth in Appendix A has been satisfied at the end of the
Performance Period (the “Distribution Date”). In the event that on the
Distribution Date stock of the Company is not traded on the NASDAQ or another
national exchange, then the Distribution Date shall be the next following day on
which the stock of the Company is traded on the NASDAQ or another national
exchange. Notwithstanding the foregoing, the Distribution Date shall not be
later than December 31, <<YEAR>>.





--------------------------------------------------------------------------------





On the Distribution Date, provided the threshold performance goal set forth in
Appendix A and the Conditions of Transfer have been satisfied, the Company shall
transfer a corresponding number of shares of the Class A Common Stock of the
Company (the “Common Shares”) (which may be reduced by the number of shares
withheld to satisfy withholding taxes as set forth in paragraph 9 below, if
share reduction is the method utilized for satisfying the tax withholding
obligation) to an individual brokerage account (the “Account”) established and
maintained in Employee’s name. Employee shall have all the rights of a
stockholder with respect to such Common Shares following their transfer to the
Account, including but not limited to the right to vote the Common Shares , to
sell, transfer, liquidate or otherwise dispose of the Common Shares, and to
receive all dividends or other distributions paid or made with respect to the
Common Shares from the time they are deposited in the Account. Employee shall
have no voting, transfer, liquidation, dividend or other rights of a Common
Share stockholder with respect to Performance Share Units prior to such time
that the corresponding Common Shares are transferred, if at all, to Employee’s
Account. The Performance Share Units will at all times prior to settlement
represent an unsecured Company obligation payable only from the Company’s
general assets.
5. Conditions of Transfer. With respect to any Performance Share Units awarded
to Employee, as a condition of Employee receiving a transfer of corresponding
Common Shares in accordance with paragraph 4 above, Employee shall meet all of
the following conditions during the entire period from the Grant Date hereof
through the Distribution Date relating to such Performance Share Units:
a.
Employee must continue to be an active employee of the Company (“Continuous
Employment”);

b.
Employee must refrain from Engaging in Competition (as defined in Section 2.25
of the Plan) without first having obtained the written consent thereto from the
Company (“Non-competition”); and

c.
Employee must refrain from committing any criminal offense or malicious tort
relating to or against the Company or, as determined by the Committee in its
discretion, engaging in willful acts or omissions or acts or omissions of gross
negligence that are or potentially are injurious to the Company’s operations,
financial condition or business reputation. (“No Improper Conduct”). The
Committee’s determination as to whether or not particular conduct constitutes
Improper Conduct shall be conclusive.

If Employee fails to meet the requirements relating to (i) Continuous
Employment, (ii) Non-competition, or (iii) No Improper Conduct, then Employee
shall forfeit the right to receive a distribution of any Performance Share Units
for which the above conditions of transfer have not already been met as of the
time such failure is determined, and Employee shall accordingly forfeit the
right to receive the transfer of title to any corresponding Common Shares. As
used in this paragraph 5, the term “Company” shall include the Company and its
Subsidiaries.
6. Non-Assignability. The Performance Share Units shall not be assignable or
transferable by Employee except by will or by the laws of descent and
distribution. During Employee’s lifetime, the Performance Share Units may be
exercised only by Employee or, in the event of incompetence, by Employee’s
legally appointed guardian.
7. Effect of Termination of Employment for Death/Disability or Retirement.
Except as specified below, if the Employee ceases to be employed by the Company
before the Distribution Date, the Award will be forfeited.
a.
In the event Employee’s Continuous Employment terminates prior to the
Distribution Date by reason of death or Employee incurs a Disability (as defined
in Section 2.19 of the Plan) prior to the Distribution Date, and if Employee had
otherwise met the requirements of Continuous Employment, Non-competition and No
Improper Conduct from the Grant Date through the date of such death or
Disability, then Employee shall upon death or Disability (as the case may be) be
deemed to have fully satisfied all of the Conditions of Transfer in paragraph 5
and to have met the target level of performance with respect to the goal set
forth in Appendix A, and the distribution of the Performance Share Units will
occur as soon as administratively practicable thereafter.

b.
In the event Employee’s Continuous Employment terminates prior to the
Distribution Date by reason of Employee’s Retirement (as defined below), and if
Employee had otherwise met the requirements of Continuous Employment,
Non-competition and No Improper Conduct from the Grant Date through the date of
such Retirement, and provided that Employee continues to meet the requirements
of Non-competition and No Improper Conduct, then Employee’s rights hereunder
with respect to any outstanding Performance Share Units shall continue in the
same manner as if Employee continued to meet the Continuous Employment
requirement through the Distribution Date related to the Performance Share
Units, except not for that portion of Performance Share Units granted less than
one year prior to Employee’s termination equal to such number of shares
multiplied by the ratio of (a) the number of days after the termination date and
before the first anniversary of the Grant Date, over (b) the number of days in
the twelve (12) month period following the Grant Date. For purposes of this
Agreement, “Retirement” shall mean termination of employment by retiring with
the specific approval of the Committee (or






--------------------------------------------------------------------------------





its delegate) on or after such date on which Employee has attained age 55 and
completed ten (10) Years of Service.
8. Non-Solicitation. In consideration of good and valuable consideration in the
form of the Performance Share Unit Awards granted herein to which Employee is
not otherwise entitled, the receipt and sufficiency of which are hereby
acknowledged, and in recognition of the Company’s legitimate purpose of avoiding
for limited times competition from persons whom the Company has trained and/or
given experience, Employee agrees that during the period beginning on the Grant
Date and ending one year following his termination of employment with the
Company, whether such termination of employment is voluntary or involuntary or
with or without cause, he will not, on his own behalf or as a partner, officer,
director, employee, agent, or consultant of any other person or entity, directly
or indirectly contact, solicit or induce (or attempt to solicit or induce) any
employee of the Company to leave their employment with the Company or consider
employment with any other person or entity. Employee and the Company agree that
any breach by Employee of the non-solicitation obligation under this paragraph
will cause the Company immediate, material and irreparable injury and damage,
and there is no adequate remedy at law for such breach. Accordingly, in the
event of such breach, in addition to any other remedies it may have at law or in
equity, the Company shall be entitled immediately to seek enforcement of this
Agreement in a court of competent jurisdiction by means of a decree of specific
performance, an injunction without the posting of a bond or the requirement of
any other guarantee, any other form of equitable relief, and/or liquidated
damages in the amount of one hundred fifty percent (150%) of the Fair Market
Value of the Awards granted hereunder as of the Grant Date, and the Company is
entitled to recover from Employee the costs and attorneys’ fees it incurs to
recover under or enforce this Agreement. This provision is not a waiver of any
other rights that the Company may have under this Agreement, including the right
to receive money damages. As used in this paragraph 8, the term “Company” shall
include the Company and its Subsidiaries.
9. Taxes. The transfer of Common Shares shall be subject to the further
condition that the Company shall provide for the withholding of any taxes
required by applicable federal, state, or local law by reducing the number of
Performance Share Units to be transferred to Employee’s Account or by such other
manner as the Committee shall determine in its discretion. As a condition to the
grant, vesting and settlement of this Award and as set forth in Section 18 of
the Plan, Employee hereby agrees to make adequate provision for the satisfaction
of (and will indemnify the Company and any Subsidiary or affiliate for) any
applicable taxes or tax withholdings, social contributions, required deductions,
or other payments, if any (“Tax-Related Items”), which arise upon the grant,
vesting or settlement of this Award, ownership or disposition of Common Shares,
receipt of dividends, if any, or otherwise in connection with this Award or the
Common Shares, including, if applicable, hypothetical tax obligations imposed
under any expatriate tax policy maintained by the Company. Regardless of any
action the Company or any Subsidiary or affiliate takes with respect to any or
all applicable Tax-Related Items, Employee acknowledges and agrees that the
ultimate liability for all Tax-Related Items is and remains Employee’s
responsibility and may exceed any amount actually withheld by the Company or any
Subsidiary or affiliate. Employee further acknowledges and agrees that Employee
is solely responsible for filing all relevant documentation that may be required
in relation to this Award or any Tax-Related Items other than filings or
documentation that is the specific obligation of the Company or any Subsidiary
or affiliate pursuant to applicable law, such as but not limited to personal
income tax returns or reporting statements in relation to the grant, vesting or
settlement of this Award, the holding of Common Shares or any bank or brokerage
account, the subsequent sale of Common Shares, and the receipt of any dividends.
Employee further acknowledges that the Company makes no representations or
undertakings regarding the treatment of any Tax-Related Items and does not
commit to and is under no obligation to structure the terms or any aspect of the
Award to reduce or eliminate Employee’s liability for Tax-Related Items or
achieve any particular tax result. Employee also understands that applicable
laws may require varying Common Share or Award valuation methods for purposes of
calculating Tax-Related Items, and the Company assumes no responsibility or
liability in relation to any such valuation or for any calculation or reporting
of income or Tax-Related Items that may be required of Employee under applicable
laws. Further, if Employee has become subject to Tax-Related Items in more than
one jurisdiction, Employee acknowledges that the Company or any Subsidiary or
affiliate may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.
10. Consent. By executing this Agreement, Employee consents to the collection,
maintenance and processing of Employee’s personal information (such as
Employee’s name, home address, home telephone number and email address, social
security number, assets and income information, birth date, hire date,
termination date, other employment information, citizenship, marital status) by
the Company and the Company’s service providers for the purposes of (i)
administering the Plan (including ensuring that the conditions of transfer are
satisfied from the Grant Date through the Distribution Date),
(ii) providing Employee with services in connection with Employee’s
participation in the Plan, and (iii) meeting legal and regulatory requirements
(“Permitted Purposes”). Employee’s personal information will not be processed
for longer than is necessary for such Permitted Purposes. Employee’s personal
information is collected from the following sources:
a.
from this Agreement, investor questionnaires or other forms that Employee
submits to the Company or contracts that Employee enters into with the Company;






--------------------------------------------------------------------------------





b.
from Employee’s transactions with the Company, the Company’s affiliates and
service providers;

c.
from Employee’s employment records with the Company; and

d.
from meetings, telephone conversations and other communications with Employee.

In addition, Employee further consents to the Company disclosing Employee’s
personal information to the Company’s third party service providers and
affiliates and other entities in connection with the services the Company
provides related to Employee’s participation in the Plan, including:
a.
financial service providers, such as broker-dealers, custodians, banks and
others used to finance or facilitate transactions by, or operations of, the
Plan;

b.
other service providers to the Plan, such as accounting, legal, or tax
preparation services;

c.
regulatory authorities; and

d.
transfer agents, portfolio companies, brokerage firms and the like, in
connection with distributions to Plan participants.

Where Employee’s personal information is provided to such third parties, the
Company requires (to the extent permitted by applicable law) that such parties
agree to process Employee’s personal information in accordance with the
Company’s instructions.
Employee’s personal information is maintained on the Company’s networks and the
networks of the Company’s service providers, which may be in the United States
or other countries other than the country in which this Award was granted.
Employee acknowledges and agrees that the transfer of Employee’s personal
information to the United States or other
countries other than the country in which this Award was granted is necessary
for the Permitted Purposes. To the extent (if any) that the provisions of the
European Union’s Data Protection Directive (Directive 95/46/EC of the European
Parliament and of
the Council) and/or applicable national legislation derived from such Directive
apply, then by executing this Agreement Employee expressly consents to the
transfer of Employee’s personal information outside of the European Economic
Area. Employee may access Employee’s personal information to verify its
accuracy, update Employee’s personal information and/or request a copy of
Employee’s personal information by contacting Employee’s local Human Resources
representative. Employee may obtain account transaction information online or by
contacting the Plan record keeper as described in the Plan enrollment materials.
By accepting the terms of this Agreement, Employee further agrees to the same
terms with respect to other Awards Employee received in any prior year under the
Plan.
11. No Additional Rights. Benefits under this Plan are not guaranteed. The grant
of Awards is a one-time benefit and does not create any contractual or other
right or claim to any future grants of Awards under the Plan, nor does a grant
of Awards guarantee future participation in the Plan, even if other Awards have
been granted repeatedly in the past. All decisions with respect to this Award or
future grants of any Awards, if any, will be at the sole discretion of the
Committee. The value of Employee’s Awards is an extraordinary item outside the
scope of Employee’s employment contract, if any. Employee’s Awards are not part
of normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end-of-service payments, bonuses, long-term service
awards, pension or retirement benefits (except as otherwise provided by the
terms of any U.S.-qualified retirement or pension plan maintained by the Company
or any of its Subsidiaries), or similar payments. By accepting the terms of this
Agreement, Employee further agrees to these same terms and conditions with
respect to any other Awards Employee received in any prior year under the Plan.
12. Amendment of This Agreement. The Board may at any time amend, suspend or
terminate the Plan; provided, however, that no amendment, suspension or
termination of the Plan or the Award shall adversely affect the Award in any
material way without written consent of Employee.
13. Notices. Notices hereunder shall be in writing, and if to the Company, may
be delivered personally to the Compensation Department or such other party as
designated by the Company or mailed to its principal office at 10400 Fernwood
Road, Bethesda, Maryland 20817, addressed to the attention of the Stock Option
Administrator (Department 935.40), and if to Employee, may be delivered
personally or mailed to Employee at his or her address on the records of the
Company. The Company may also, in its sole discretion, decide to deliver any
documents related to Employee’s current or future participation in the Plan,
this Award, any Common Shares, or any other Company-related documents by
electronic means. By accepting this Award, whether electronically or otherwise,
Employee hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company, including but not limited to the use of electronic signatures or
click-through electronic acceptance of terms and conditions. To the extent
Employee has been provided with a copy of this





--------------------------------------------------------------------------------





Agreement, the Plan, or any other documents relating to this Award in a language
other than English, the English language documents will prevail in case of any
ambiguities or divergences as a result of translation.
14. Successors and Assigns. This Agreement shall bind and inure to the benefit
of the parties hereto and the successors and assigns of the Company and, to the
extent provided in the Plan, to the personal representatives, legatees and heirs
of Employee.
15. No Effect on Employment. This Agreement is not a contract of employment or
otherwise a limitation on the right of the Company to terminate the employment
of Employee or to increase or decrease Employee’s compensation from the rate of
compensation in existence at the time this Agreement is executed, subject to
applicable law.
16. Additional (Non-U.S.) Terms and Conditions. Notwithstanding the foregoing
terms and conditions of this Award, Employee acknowledges that applicable law
(including but not limited to rules or regulations governing securities, foreign
ownership, foreign exchange, tax, labor or other matters of any jurisdiction in
which Employee may be residing or working at the time of grant of or while
holding this Award or any Performance Share Units) may prevent or restrict the
issuance of Common Shares under this Award or any Performance Share Units, and
neither the Company nor any Subsidiary or affiliate assumes any liability in
relation to this Award or any Performance Share Units or Common Shares in such
case. Moreover, the Company reserves the right to impose other requirements,
including additional terms and conditions, on Employee’s participation in the
Plan, this Award, the Performance Share Units and corresponding Common Shares,
and any other award or Common Shares acquired under the Plan, or take any other
action (including forfeiture of Awards or Common Shares or the forced sale
thereof) without liability, if the Company determines it is necessary or
advisable in order to comply with applicable law or facilitate the
administration of the Plan. Employee agrees to sign any additional agreements or
undertakings that the Company requires to accomplish the foregoing. Employee
also acknowledges that applicable law may subject Employee to additional
procedural or regulatory requirements that Employee is and will be solely
responsible for and must fulfill. Employee further understands and agrees that,
unless otherwise permitted by the Company, any cross-border transfer proceeds
received upon the sale of Common Shares must be made through a locally
authorized financial institution or registered foreign exchange agency and may
require Employee to provide to such entity certain information regarding the
transaction. Moreover, Employee understands and agrees that the future value of
the underlying Common Shares is unknown and cannot be predicted with certainty
and may decrease in value. Employee understands that neither the Company nor any
Subsidiary or affiliate is responsible for any foreign exchange fluctuation
between local currency and the United States Dollar or the selection by the
Company or any Subsidiary or affiliate in its sole discretion of an applicable
foreign currency exchange rate that may affect the value of the Award (or the
calculation of income or Tax-Related Items thereunder). Any additional
requirements, restrictions, or terms and conditions as described in this
paragraph 16 or other applicable disclosures may be set forth in, but are not
limited to, the Company’s Policies for Global Compliance of Equity Compensation
Awards or any other agreement or addendum that may be provided to Employee.
Furthermore, Employee acknowledges that the applicable laws of the country in
which Employee is residing or working at the time of grant, vesting and
settlement of the Award or the sale of Common Shares received pursuant to the
Award (including any rules or regulations governing securities, foreign
exchange, tax, labor, or other matters) may subject Employee to procedural or
regulatory requirements. Employee agrees that Employee will be solely
responsible for compliance with such requirements and will hold the Company and
any of its affiliates harmless for any non-compliance with such requirements.
Employee also understands that if Employee works, resides, moves to, or
otherwise is or becomes subject to applicable law or Company policies of another
jurisdiction at any time, certain country-specific notices, disclaimers, and/or
terms and conditions may apply to Employee from the Grant Date, unless otherwise
determined by the Company in its sole discretion.
17. Governing Law. To the extent not preempted by U.S. Federal law, this
Agreement and all acts and transactions pursuant hereto and the rights and
obligations of the parties hereto shall be governed, construed and interpreted
in accordance with the laws of the State of Maryland, without giving effect to
principles of conflicts of law. For purposes of litigating any dispute that may
arise directly or indirectly from this Agreement, the parties hereby submit and
consent to the exclusive jurisdiction of the State of Maryland and agree that
any such litigation shall be conducted only in the courts of Maryland or the
federal courts of the United States located in Maryland and no other courts.
18. Adjustments. Employee acknowledges that the Performance Share Units and the
Common Shares are subject to adjustment, modification and termination in certain
events as provided in this Agreement and in the Plan.
19. Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.
20. Entire Agreement. The Plan and this Agreement (including any exhibit,
appendix or addendum hereto) constitute the entire agreement of the parties and
supersede in their entirety all prior undertakings and agreements of the Company
and Employee with respect to the subject matter hereof.





--------------------------------------------------------------------------------





21. Agreement Severable. In the event that any provision of this Agreement is
held illegal or invalid, the provision will be severable from, and the
illegality or invalidity of the provision will not be construed to have any
effect on, the remaining provisions of this Agreement.
22. Counterparts. This Agreement may be executed in one or more counterparts,
including by way of any electronic signature, subject to applicable law, each of
which will be deemed an original and all of which together will constitute one
instrument.
IN WITNESS WHEREOF, MARRIOTT INTERNATIONAL, INC. has caused this Agreement to be
signed by its Executive Vice President and Global Chief Human Resources Officer,
effective the day and year first hereinabove written.
 
 
 
MARRIOTT INTERNATIONAL, INC.
 
EMPLOYEE
davidrodriguezsignature2.jpg [davidrodriguezsignature2.jpg]
 
 
 
 
<<PARTICIPANT NAME>>
Executive Vice President and Global Chief Human Resources Officer
 
 Signed Electronically 








--------------------------------------------------------------------------------





7
APPENDIX A
PERFORMANCE GOAL
The number of Performance Share Units that may be earned shall be determined
based on the actual performance level achieved with respect to the following
performance measure for the Performance Period. The chart below sets forth the
percentage of Award at each performance level:
Performance Measure
Accomplishment
vs. Target
% of Target Units Earned*
 
 
 



* The number of Performance Share Units earned will be interpolated for
achievement between two of the accomplishment levels. No Performance Share Units
will be earned for achievement below the threshold performance level.













